Citation Nr: 1529315	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-15 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, paranoid schizophrenia, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his sister, and daughter


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Veteran's psychiatric disorder has been expanded to include all psychiatric disorders pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action, on his part, is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At the outset, it appears as if there are outstanding VA treatment records that need to be obtained and associated with the claims file.  During the hearing, the Veteran testified that he started going to VA for his psychiatric disability around the 1990s or early 2000s.  He indicated that he was seen at a VA clinic.  Hearing Transcript, pages 27, 31.  In a September 2013 letter I.M.J., M.D., indicated that the Veteran had been under the care of the VA psychiatry multi-specialty clinic since 2000, and that he was diagnosed with bipolar disorder.  Further, in an April 2015 letter, VA psychologist T.S.K. indicated that the Veteran was under her care at the Veteran Wellness Recovery Program since October 2012.  Upon close review of the Veteran's file, none of these records have been associated with the file.  Indeed, the only treatment records relevant to the Veteran's psychiatric disability is an undated VA treatment record that documents an Axis I diagnosis of schizophrenia paranoid; and an April 2009 VA treatment record that documents a positive screen for PTSD.  These records must be obtained on remand.

During the hearing the Veteran indicated that he experienced PTSD, depression, and anxiety in service due to the death of three close friends who were his comrades.  On May 1985 separation examination, the Veteran reported that he experiences depression and excessive worry.  The Board notes, that the examiner did not provide comment as to the Veteran's report.  In a May 2015 statement, he identified Specialist Paul Wilkerson who died in a tragic truck accident on April 20, 1982.  He also identified Specialist Darryl Maurice Duckworth who died from an alcohol overdose on January 20, 1984.  It is unclear, but it appears as if the Veteran documented that both of these men served in the B.Co. 8th SST Company 4th Platoon.  The Veteran stated that he served with them, and he was in the B. Co. 8th SST Company 2nd Platoon.  The Board notes the Veteran has a PTSD diagnosis, and he has now given specific information with regards to the deaths of his fellow comrades, as such, the Board finds that these stressors can be verified.  Additionally, as noted, the Veteran reported depression and excessive worry during his separation examination, the Board finds that he is competent to report such symptoms.  In a May 2015 statement, T.S.K., indicated that the Veteran's psychiatric disability could possibly be related to the deaths of his friends.

To date, the Veteran has not been afforded a VA examination to adequately determine the nature and etiology of his currently diagnosed acquired psychiatric disorder.  In light of the foregoing evidence, the Board finds that such an examination be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

Finally, the Board notes the classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2014).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014). The RO certified the Veteran's appeal to the Board in September 2012.  Hence, DSM-IV is still the governing directive for this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain from VA (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include treatment at the VA multi-specialty clinic in Daytona Beach, as well as the Veteran Wellness Recovery Program since 2000 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records and a detailed description to include clearly identifying the units he and the men who died were assigned to, and any additional information and/or evidence to corroborate any in-service stressor alleged. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  Unless it is determined that sufficient evidence to corroborate the occurrence of an in-service stressor has been received by the Veteran, undertake necessary action to attempt to independently verify the occurrence of any alleged in-service stressor described by the Veteran, to include the deaths of fellow comrades Paul Wilkerson on April 20, 1982; and Darryl Maurice Duckworth on January 20, 1984.  Any additional action necessary for independent verification of these stressors, to include follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating records leads to negative results, notify the Veteran and his representative, and afford them the opportunity to respond.  
5.  After associating with the claims file all available records and/or responses received from each contacted entity, prepare a report detailing the occurrence of any specific in-service stressful experiences deemed established by the record.  This report is then to be added to the Veteran's claims file.  If the occurrence of no claimed in-service stressful experience(s) is/are verified, so state in the report. 

6.  After all available records and/or responses from each contacted entity have been associated with the claims file, the AOJ should arrange for the Veteran to undergo VA psychiatric examination, by an appropriate physician, at a VA medical facility. 

The contents of the entire claims file, to include a complete copy of this REMAND as well as any new evidence added to the claims file must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The Veteran should be examined, all appropriate tests and studies, including psychological testing, should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran currently suffers from any acquired psychiatric disorder based on criteria from the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

With respect to each diagnosed acquired psychiatric disorder, to include anxiety and depression, schizophrenia, and bipolar disorder, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to the Veteran's military service.  In making this determination, the physician should address the report of depression, excessive worry and nervous trouble noted on the May 1985 separation examination Medical History Report. 

The physician is instructed to address a PTSD diagnosis if and only if in-service stressors have been sufficiently identified by the Veteran and verified, as indicated by the report requested at paragraph 5.  In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only a specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the verified stressor. 

In rendering each requested opinion, the physician should consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions. 

All examination findings, along with complete rationale for the conclusions reached, must be provided. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his current representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




